Order entered November 21, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01407-CV

                        IN RE SAM TAMBORELLO, Relator

              Original Proceeding from the 160th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-06613

                                      ORDER
                      Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.




                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE